DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I – claims 1-11 and 22 in the reply filed on 03/08/2022 is acknowledged.

Drawings
The drawings are objected to because of Figs missing # 100, 200, and 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figs # 300 and 314.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tubular element includes a horizontal portion of the wellbore,  a downhole pump  and a heat exchanger must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim recites “an annular space” twice in lines 2 and 4.  Are they the same or different?  In order to examine the 

Claim 1 recites the limitation "the inert gas", “the annulus”,  “the chemical” , “the formation “in lines 6, 9, 14, and 15 There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 1 are also rejected.

The term “partially” in claim 1 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claim 1 are also rejected.

Claim 2 recites the limitation "the treating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The term “substantial” and “portion” in claim 2 are relative term which renders the claim indefinite. The term “substantial” and “portion” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



The term “near” , “partially”, abbreviated”, “incrementing”, “rapidly”, and “increments”  in claim 3 are relative term which renders the claim indefinite. The term “near” , “partially”, abbreviated”, “incrementing”, “rapidly” and “permeable”  are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 4 recites the limitation "the well treatment” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the inert treatment gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The term “widely” in claim 5 is a relative term which renders the claim indefinite. The term “widely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  What other products? Where do they come from?  Are they injected / produced/ present in the wellbore?

 Claim 6 recites the limitation “the oxygen" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  What paraffin?

Claim 10 recites the limitation "the rock face" and “the pores” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites the limitation "the inert gas" , “the annulus”, “the chemical”  in lines 7, 10,  and 15.  There is insufficient antecedent basis for this limitation in the claim.

The term “partially” in claim 22 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 10, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Poston (US 4,454,917) (“Poston” herein)  and further in view of Sperry (US 4,118,925 A) (“Sperry” herein).


Claim 1
Poston discloses, as best understood based on the indefiniteness above,  a method of treating a wellbore in a subterranean formation comprising: (Drawing)
 	attaching a surface located inert gas generator to an annular space in a wellbore comprising a tubular element, wherein a cylindrical wall surrounds the tubular element in a manner that an annular space is formed between the tubular element and the cylindrical wall in the wellbore; generating a heated inert gas using the inert gas generator,  (Col. 7 l. 8-64)
placing the heated inert gas from the inert gas generator into the annular space (18)  circulating the heated inert gas from the surface, down the annulus, (Col. 5 l. 21-50) and 
returning up through the tubular element back to the surface for a period of time until the tubular element has been at least partially cleaned; combining at least one well treatment chemical with the heated inert gas to form a matrix injection gas, wherein the at least one well treatment chemical is at least one of suspended in the heated inert gas as droplets, in a vapor state of the chemical, and combinations thereof; (Col. 7 l. 65+ & Col. 8 l 1- 28) and 
delivering the matrix injection gas to the formation. (Col. 8 l. 35-39)
Poston does not explicitly disclose wherein the inert gas comprises CO2 and nitrogen.
Sperry teaches the above limitation (See Col. 1 l3 12-16 → Sperry teaches this limitation in that  this invention relates to fluid pressure generators and more particularly pertains to an apparatus and method for producing a high pressure thermal vapor 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Poston with the above limitation, as taught by Sperry in order to recover liquefiable materials.

Claim 3
Poston discloses the method of claim 1, further comprising after the circulating step, pressurizing the near wellbore formation by partially closing a wing valve on the return to the surface for an abbreviated period of time, releasing the built-up pressure until the near wellbore return is at least partially clean; and incrementing the time of shut-in in similar abbreviated time increments and rapidly releasing pressure until the formation break-in pressure and a permeable flow rate are established. (Col. 6 l. 11+ & Col. 7 l. 1-6; Col. 10 l. 28- 54)

Claim 4
Poston discloses the method of claim 1, wherein the well treatment chemicals are selected from the group consisting of aromatic solvents, acids, scale inhibitors, paraffin dispersants, oxygen scavengers, biocides, beneficial bacteria, nano-materials, foams and combinations thereof. (Col. 7 l, 65+)

Claim 5
Poston discloses the method of claim 1, further comprising adding the inert treatment gas after the matrix injection gas to chase the matrix injection gas and force the matrix injection gas further into the formation to widely disperse the chemicals and other products. (Col. 10 l. 12-27)

Claim 6
Poston discloses the method of claim 1, wherein compressed air is run through the inert gas generator to convert the oxygen in the compressed air into CO2. (Drawing & (Col. 7 l. 20-64)

Claim 8
Poston discloses the method of claim 1, wherein the at least one well treatment chemical is atomized before combining it with the heated inert gas to form the matrix injection gas. (i.e. vaporized acid) (Col. 8 l. 10-34)

Claim 10
Poston discloses the method of claim 1, wherein the formation comprises porous rocks and the matrix injection gas is applied to the rock face in the pores as a thin film. (Col. 6 l. 64+ & Col. 7 l. 1-7)

Claim 11
Poston discloses the method of claim 10, wherein the thin film thickness is in the range of about 0.4 nm to about 80 nm.
	It is elementary that the mere recitation of a newly discovered function or property, possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be a characteristic of the prior art, it possess the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on.  In re Swinehart, 169 USPQ (CCPA 1971)

Claim 22
Poston discloses a well treatment system comprising: 
a well treatment apparatus configured to: (Drawing)
attach a surface located inert gas generator to an annular space in a wellbore comprising a tubular element, wherein a cylindrical wall surrounds the tubular element in a manner that an annular space is formed between the tubular element and the cylindrical wall in the wellbore; generate a heated inert gas using the inert gas generator, (Col. 7 l. 8-64)
place the heated inert gas from the inert gas generator into the annular space; circulate the heated inert gas from the surface, down the annulus, and returning up through the tubular element back to the surface for a period of time until the tubular element has been at least partially cleaned; (Col. 5 l. 21-50)
combine at least one well treatment chemical with the heated inert gas to form a matrix injection gas, wherein the at least one well treatment chemical is at least one of suspended in the heated inert gas as droplets, in a vapor state of the chemical, and combinations thereof; (Col. 7 l. 65+ & Col. 8 l 1- 28) and 
deliver the matrix injection gas to the formation. (Col. 8 l. 35-39)
Poston does not explicitly disclose wherein the inert gas comprises CO2 and nitrogen.
Sperry teaches the above limitation (See Col. 1 l3 12-16 → Sperry teaches this limitation in that  this invention relates to fluid pressure generators and more particularly pertains to an apparatus and method for producing a high pressure thermal vapor stream comprised of steam and combustion gases, carbon dioxide, nitrogen, water, sulfur dioxide, and other combustion products, for injection into a subterranean formation, particularly a petroleum-bearing formation) for the purpose of recovering recovery of liquefiable minerals therefrom. (Col. 7 l. 15-17)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Poston with the above limitation, as taught by Sperry in order to recover liquefiable materials.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Poston , Sperry, as applied to claim 1, and further in view of Applicant’s Admitted Prior Art (hereinafter, “Admission”).

Claim 2
Poston discloses the method of claim 1.  Poston does not explicitly disclose, wherein the treating occurs in a substantially horizontal portion of the wellbore.
	Admissions teaches the above limitation (See Specification Page 1,2nd paragraph → Admission teaches this limitation in that  a treatment chemical delivery system that addresses the present traditional well and horizontal well treatment inadequacies ) for the purpose of using of treatment  chemicals in subterranean operations, and, more specifically, to gas delivery systems for treatment chemicals, and methods of using these delivery systems in subterranean operations.. (Page 1, 1st paragraph)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Poston with the above limitation, as taught by Admissions, in order to use these delivery system in subterranean operations.

Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Poston , Sperry, as applied to claim 1, and further in view of Mohaupt (US 4,380,265) (“Mohaupt” herein)

Claim 7
Poston discloses the method of claim 1. Poston does not explicitly disclose further comprising a heat exchanger, wherein the heated inert gas is cooled in the heat exchanger before placing the heated inert gas into the annular space.
	Mohaupt teaches the above limitation (See Col. 5 l. 23-33 → Mohaupt teaches this limitation in that If the temperature rise inside the casing string 18 is sufficient to cause concern about metallurgical damage to the casing string 18 and/or tubing string 24, the commencement of the next combustion cycle can be deferred until the casing string 18 and tubing string 24 cool off sufficiently to prevent damage in the next combustion cycle. In this regard, it may be desirable to deliver relatively cool fuel gas from the source 48 into the tubing string 24 to cool off the casing and tubing string 18, 24 while bleeding off the coolant gas through the vent line 56.) for the purpose of cooling off sufficiently to prevent damage. 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Poston with the above limitation, as taught by Mohaupt, in order to prevent damage.
	
Claim 9
Poston discloses the method of claim 1, wherein the tubular element includes a downhole pump, the method further comprising circulating heated inert gas to liquefy paraffin in the tubular element (Col. 5 l. 21-50)
  	Poston however does not explicitly disclose lifting the paraffin to the surface for collection using the downhole pump.
Mohaupt teaches the above limitation (See Col.3 l. 15-18→ Mohaupt teaches this limitation in that the tubing string 24 is provided with a seating nipple 34 in which a downhole pump (not shown) is landed during pumping) for the purpose of pumping oil from the bottom of the casing string 18. (Col. 3 l. 14-15)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erick (US 2002/0139524 A1) Wellsite Inert Gas Generator teaches A wellsite inert gas injector, comprising an internal combustion engine, a gas processing system connected to receive low pressure exhaust gas from the internal combustion engine, a compressor within the gas processing system, the compressor having a low pressure inlet for receiving exhaust gases and the compressor having a high pressure outlet; and coil tubing connected to the high pressure outlet of the gas processing system. The gas processing system preferably comprises one or more of a particulate filter, exhaust cooler and exhaust separator in series, and in that order before the compressor.,  Zapadinski (US 7,299,868)  Method And System For Recovery Of Hydrocarbons From A Hydrocarbon-bearing Information teaches A method and system for recovery of hydrocarbons from a hydrocarbon-bearing formation. A gaseous component of the produced hydrocarbon-containing fluid is separated from the fluid. The gaseous component is combusted with air in a power plant. Mixing and compressing of the gaseous component and air are realized to produce a flammable and pressurized gas-air mixture prior to combustion. An exhaust gas resulting from combustion is injected into the formation, and Griffin (US 2009/0050368)  DOWNHOLE .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/15/2022